DETAILED ACTION

Remarks
This Office Action is in response to the application 16/529952 filed on 2 August 2019.
Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) mathematical calculations for calculating closeness centrality values for each vertex in a  time-based snapshot graph. Each closeness centrality value is computed based on a) the distances from a source vertex to each of its reachable vertices, b) a total number of reachable vertices from the source vertex and c) a total distance between the source vertex and the reachable vertices.  Read in light of the instant specification, these limitations amount to no more than the following mathematical calculation:

    PNG
    media_image1.png
    129
    278
    media_image1.png
    Greyscale

“where c[t] is the closeness centrality value at time t, R [t] is the total number of reachable vertices from the source vertex at time t, D [t] is the total distance between the source vertex and the reachable vertices at time t, and |V| is the total number of vertices” (see instant specification, para. 0005). Accordingly, the claim recites an abstract idea, i.e. mathematical calculations.
This judicial exception is not integrated into a practical application. Other than the abstract idea (i.e. mathematical calculations), the claims recite “receiving” and “providing” limitations. The “receiving” and “providing” limitations amount to no more than merely receiving graph data and providing the closeness centrality values, respectively, which is insignificant extra-solution activity.  In addition, these claims recite performance of the claimed method using a computer comprising a processor and computer readable storage, which amounts to no more than mere instructions to apply the abstract idea on a general purpose computer. These limitations are generically recited computer elements that do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computer comprising a processor and computer readable storage amount to no more than mere field of use limitations and instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using conventional computer components and functions cannot provide an inventive concept. In addition, the “receiving” limitation of these claims amounts to no more than receiving graph data, which is a well-understood, routine, and conventional function1. Furthermore, the “providing” limitation of these claims amounts to no more than outputting closeness centrality values, which is also a well-understood, routine, and conventional function2. Therefore, other than the abstract idea, the additional elements in the claims are not sufficient to amount to significantly more than the judicial exception. These claims are not patent eligible.
	Dependent claims 2-7, 9-14, and 16-20 merely provide more details of the mathematical calculations necessary for computing the closeness centrality values. Hence, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Borassi et al. ("Fast and simple computation of top-k closeness centralities." arXiv preprint arXiv:1507.01490 (6 July 2015), hereinafter referred to as Borassi) in view of Wu, Huanhuan (Temporal Graph Analysis: Algorithms and Applications. The Chinese University of Hong Kong (Hong Kong), 2016, hereinafter referred to as Wu).
As to claim 1, Borassi teaches a computer-implemented method for determining closeness centrality of vertices in time-evolving graphs, the method being executed by one or more processors (see Borassi p. 5, section 3 “EXPERIMENTAL RESULTS”: the method is performed by a computer comprising a central processing unit (CPU)) and comprising:
receiving data representative of a time-evolving graph (see Borassi pp. 7-8, section 4 “IMDB Case Study”: data is collected from the Internet Movie Database (IMDB) to create snapshot graphs of actor collaborations from the year 1940 to 2010), the data comprising vertices and edges (see Borassi pp. 7-8, section 4 “IMDB Case Study”: nodes in the graph correspond to actors, and two actors are connected by an edge if they played together in a movie);
for each source vertex in the data:
executing a static single-source-shortest-path (SSSP) algorithm to provide a set of distance labels, each distance label comprising data representative of a distance between the source vertex and a reachable vertex (see Borassi p. 2, Table 1: a distance function computes the distance between nodes in the graph based on the shortest path between the nodes) within a time-based snapshot (see Borassi pp. 7-8, section 4 “IMDB Case Study”: the algorithm is performed on snapshot graphs), and
determining a total number of reachable vertices from the source vertex within the time-based snapshot (see Borassi p. 2, Table 1: a Reachability set function identifies the number of nodes reachable from each given node v) and a total distance between the source vertex and the reachable vertices based on the set of distance labels within the time-based snapshot (see Borassi p. 2, Table 1: a farness function computes a total distance of a node v from each of its reachable nodes w); and
providing, for each source vertex, a set of closeness centrality values, each closeness centrality value corresponding to a respective time-based snapshot (see Borassi p. 2, Table 1: a closeness function computes the centrality closeness of a node v; and see Borassi pp. 7-8, section 4 “IMDB Case Study”: the algorithm is performed on snapshot graphs).
Borassi does not appear to explicitly disclose each edge comprising time interval information that can be used to distinguish time-based snapshots.
However, Wu teaches each edge comprising time interval information that can be used to distinguish time-based snapshots (see Wu pp. 2-3, Fig. 1.1: edges of a temporal graph represent time information).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Borassi to include the teachings of Wu because temporal graphs provide a means to better model many real world applications (see Wu p. 2, section 1.1).

As to claim 2, Borassi as modified by Wu teaches wherein the SSSP algorithm provides the set of distance labels by executing a merge label process to selectively merge distance labels of an original set of distance labels and a new set of distance labels to provide the set of distance labels (see Wu pp. 54-57, heading “Algorithm for Labeling”: merge label process ).

As to claim 3, Borassi as modified by Wu teaches wherein the merge label process comprises a merge-sort (see Wu pp. 54-57, heading “Algorithm for Labeling”: merge label process comprises a merge-sort) based on the time intervals between the original set of distance labels and the new set of distance labels (see Wu pp. 2-3, Fig. 1.1: edges of a temporal graph represent time information).

As to claim 4, Borassi as modified by Wu teaches wherein the time-evolving graph is an insert and/or delete graph (see Borassi p. 2, second column, last full paragraph: the graph supports edge insertion and/or deletion; and see Wu p. 60, first paragraph: the graph supports edge insertions) and each distance label in the set of distance labels comprises a distance between a respective vertex and the source vertex and a tuple representing a time interval representing a lifespan of an edge (see Wu pp. 2-3, Fig. 1.1: edges of a temporal graph represent time information; and see Wu pp. 104-105, heading “Advantages of the new model”: a time window model is employed so that edges are labeled with their corresponding time spans).

As to claim 5, Borassi as modified by Wu teaches wherein the time-evolving graph is an insert-only graph (see Wu p. 60, first paragraph: the graph supports edge insertions) and distance labels in the set of distance labels are provided as compressed distance labels, each comprising a distance between a respective vertex and the source vertex and an earliest time that the respective vertex is reachable (see Wu pp. 35-36, Section 3.3.1 “Earliest Arrival Paths” and Fig. 3.1: the graph is labeled with earliest arrival time for a source vertex x to every vertex v).

As to claim 6, Borassi to include the teachings of Wu teaches wherein each closeness centrality value is calculated as:

    PNG
    media_image2.png
    163
    334
    media_image2.png
    Greyscale

where c[t] is the closeness centrality value at time t, R[t] is the total number of reachable vertices from the source vertex at time t (see Borassi p. 2, Table 1: the closeness centrality value for a given vertex v is calculated as c(v) = 

    PNG
    media_image3.png
    97
    223
    media_image3.png
    Greyscale

where r(v) = | R(v) | = the number of nodes reachable from v; and see Borassi pp. 7-8, section 4 “IMDB Case Study”: the algorithm is performed on time-based snapshot graphs; Note: r(v), as taught by Borassi corresponds to the claimed R(t)), D[t] is the total distance between the source vertex and the reachable vertices at time t (see Borassi p. 2, Table 1: the closeness centrality value for a given vertex v is calculated as c(v) = 

    PNG
    media_image3.png
    97
    223
    media_image3.png
    Greyscale

where f(v) = the “farness” of node v, i.e. the sum of the distances from node v to its reachable nodes; and see Borassi pp. 7-8, section 4 “IMDB Case Study”: the algorithm is performed on time-based snapshot graphs; Note: f(v), as taught by Borassi corresponds to the claimed D(t)), and |V| is the total number of vertices (see Borassi p. 2, Table 1: the closeness centrality value for a given vertex v is calculated as c(v) = 

    PNG
    media_image3.png
    97
    223
    media_image3.png
    Greyscale

where n = |V|, i.e. the number vertices in the graph; and see Borassi pp. 7-8, section 4 “IMDB Case Study”: the algorithm is performed on time-based snapshot graphs; Note: n, as taught by Borassi corresponds to the claimed |V|).

As to claim 7, Borassi as modified by Wu teaches wherein the time-evolving graph represents one of a social network and a collaboration network (see Borassi pp. 7-8, section 4 “IMDB Case Study”: nodes in the graph correspond to actors, and two actors are connected by an edge if they played together in a movie; and see Borassi abstract: the IMDB graph corresponds to a “collaboration network”).

As to claim 8, Borassi as modified by Wu teaches a non-transitory computer-readable storage medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations (see Borassi p. 5, section 3 “EXPERIMENTAL RESULTS”: the method is performed by a computer comprising a central processing unit (CPU) and random access memory (RAM)) for determining closeness centrality of vertices in time-evolving graphs, the operations comprising:
receiving data representative of a time-evolving graph (see Borassi pp. 7-8, section 4 “IMDB Case Study”: data is collected from the Internet Movie Database (IMDB) to create snapshot graphs of actor collaborations from the year 1940 to 2010), the data comprising vertices and edges (see Borassi pp. 7-8, section 4 “IMDB Case Study”: nodes in the graph correspond to actors, and two actors are connected by an edge if they played together in a movie);
for each source vertex in the data:
executing a static single-source-shortest-path (SSSP) algorithm to provide a set of distance labels, each distance label comprising data representative of a distance between the source vertex and a reachable vertex (see Borassi p. 2, Table 1: a distance function computes the distance between nodes in the graph based on the shortest path between the nodes) within a time-based snapshot (see Borassi pp. 7-8, section 4 “IMDB Case Study”: the algorithm is performed on snapshot graphs), and
determining a total number of reachable vertices from the source vertex within the time-based snapshot (see Borassi p. 2, Table 1: a Reachability set function identifies the number of nodes reachable from each given node v) and a total distance between the source vertex and the reachable vertices based on the set of distance labels within the time- based snapshot (see Borassi p. 2, Table 1: a farness function computes a total distance of a node v from each of its reachable nodes w); and
providing, for each source vertex, a set of closeness centrality values, each closeness centrality value corresponding to a respective time-based snapshot (see Borassi p. 2, Table 1: a closeness function computes the centrality closeness of a node v; and see Borassi pp. 7-8, section 4 “IMDB Case Study”: the algorithm is performed on snapshot graphs).
Borassi does not appear to explicitly disclose each edge comprising time interval information that can be used to distinguish time-based snapshots.
However, Wu teaches each edge comprising time interval information that can be used to distinguish time-based snapshots (see Wu pp. 2-3, Fig. 1.1: edges of a temporal graph represent time information).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Borassi to include the teachings of Wu because temporal graphs provide a means to better model many real world applications (see Wu p. 2, section 1.1).

As to claim 9, see the rejection of claim 2 above.

As to claim 10, see the rejection of claim 3 above.

As to claim 11, see the rejection of claim 4 above.

As to claim 12, see the rejection of claim 5 above.

As to claim 13, see the rejection of claim 6 above.

As to claim 14, see the rejection of claim 7 above.

As to claim 15, Borassi teaches a system, comprising:
a computing device (see Borassi p. 5, section 3 “EXPERIMENTAL RESULTS”: the method is performed by a computer); and
a computer-readable storage device coupled to the computing device and having instructions stored thereon which, when executed by the computing device, cause the computing device to perform operations (see Borassi p. 5, section 3 “EXPERIMENTAL RESULTS”: the method is performed by a computer comprising a central processing unit (CPU) having random access memory (RAM)) for determining closeness centrality of vertices in time-evolving graphs, the operations comprising:
receiving data representative of a time-evolving graph (see Borassi pp. 7-8, section 4 “IMDB Case Study”: data is collected from the Internet Movie Database (IMDB) to create snapshot graphs of actor collaborations from the year 1940 to 2010), the data comprising vertices and edges (see Borassi pp. 7-8, section 4 “IMDB Case Study”: nodes in the graph correspond to actors, and two actors are connected by an edge if they played together in a movie);
for each source vertex in the data:
executing a static single-source-shortest-path (SSSP) algorithm to provide a set of distance labels, each distance label comprising data representative of a distance between the source vertex and a reachable vertex (see Borassi p. 2, Table 1: a distance function computes the distance between nodes in the graph based on the shortest path between the nodes) within a time-based snapshot (see Borassi pp. 7-8, section 4 “IMDB Case Study”: the algorithm is performed on snapshot graphs), and
determining a total number of reachable vertices from the source vertex within the time-based snapshot (see Borassi p. 2, Table 1: a Reachability set function identifies the number of nodes reachable from each given node v) and a total distance between the source vertex and the reachable vertices based on the set of distance labels within the time-based snapshot (see Borassi p. 2, Table 1: a farness function computes a total distance of a node v from each of its reachable nodes w); and
providing, for each source vertex, a set of closeness centrality values, each closeness centrality value corresponding to a respective time-based snapshot (see Borassi p. 2, Table 1: a closeness function computes the centrality closeness of a node v; and see Borassi pp. 7-8, section 4 “IMDB Case Study”: the algorithm is performed on snapshot graphs).
Borassi does not appear to explicitly disclose each edge comprising time interval information that can be used to distinguish time-based snapshots.
However, Wu teaches each edge comprising time interval information that can be used to distinguish time-based snapshots (see Wu pp. 2-3, Fig. 1.1: edges of a temporal graph represent time information).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Borassi to include the teachings of Wu because temporal graphs provide a means to better model many real world applications (see Wu p. 2, section 1.1).

As to claim 16, see the rejection of claim 2 above.

As to claim 17, see the rejection of claim 3 above.

As to claim 18, see the rejection of claim 4 above.

As to claim 19, see the rejection of claim 5 above.

As to claim 20, see the rejection of claim 6 above.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to resource-efficient closeness centrality computation in time-evolving graphs.
a.	Yen, Chia-Chen, Mi-Yen Yeh, and Ming-Syan Chen. "An efficient approach to updating closeness centrality and average path length in dynamic networks." 2013 IEEE 13th International Conference on Data Mining. IEEE, 2013. pp. 867-876.
Teaches efficiently computing closeness centrality for dynamic graphs.  Dynamic graphs are those that change over time, such as a graph representing a social network like Facebook (see abstract and introduction).
b.	Khopkar, Sushant S., et al. "Efficient algorithms for incremental all pairs shortest paths, closeness and betweenness in social network analysis." Social Network Analysis and Mining 4.1 (2014): 220.
Teaches efficient algorithms for computing closeness centrality in graphs representing social networks, i.e.  graphs that evolve with time (see abstract).
c.	Santos, Eunice E., et al. "Efficient anytime anywhere algorithms for closeness centrality in large and dynamic graphs." 2016 IEEE International Parallel and Distributed Processing Symposium Workshops (IPDPSW). IEEE, 2016. pp. 1821-1830.
Teaches efficient algorithms for computing closeness centrality for dynamic graphs that change over time, i.e. graphs representing social networks (see abstract and introduction).

Contact Information                                                                                                                                                                                                     Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571) 270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UM/Examiner, Art Unit 2163             


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                                        


    
        
            
    

    
        1 See Wu, Huanhuan (Temporal Graph Analysis: Algorithms and Applications. The Chinese University of Hong Kong (Hong Kong), 2016) pp. 1-3 and 12-13
        See also MPEP 2106.05d(II): “Receiving or transmitting data” has been deemed a well‐understood, routine, and conventional function.
        2 See Borassi et al. ("Fast and simple computation of top-k closeness centralities." arXiv preprint arXiv:1507.01490 (6 July 2015)) page 1, abstract and Introduction
        See also MPEP 2106.05d(II): “Receiving or transmitting data” has been deemed a well‐understood, routine, and conventional function.